Per Curiam. Defendants/appellants Seeco, Inc., Arkansas Western Gas Company, and Southwestern Energy Company (referred to collectively as Seeco) have moved to stay the trial court’s order disqualifying one attorney, Michael Fitzhugh, from further participation in this case. Seeco also has moved for expedited consideration of the stay motion. Plaintiffs/appellees Allen Hales and others (referred to collectively as Hales) in their response agree that the motion to stay should be considered expeditiously. They further move this court to grant expedited consideration of the appeal itself and offer an accelerated briefing schedule.  We grant the motion for expedited consideration of the motion to stay. We temporarily stay the trial court’s order pending resolution of Seeco’s appeal on the disqualification of its counsel. We grant Hales’s motion to expedite this appeal. Any supplement to the partial record on file with this court, including the trial court’s order, shall be filed by Wednesday, June 17, 1998. Simultaneous briefs shall be filed by the parties by Wednesday, June 24, 1998. Responsive briefs shall be filed by Monday, June 29, 1998. There will be no reply briefs.